Citation Nr: 0202728	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple myeloma. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1980 to 
September 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied service 
connection for plasmacytoma and multiple myeloma.  (The 
November 1999 RO rating decision also purported to deny 
service connection for pain in the left buttock, hip, and 
tailbone, but this aspect of the claim is not a separate 
claim; it is a part of the appealed issue of entitlement to 
service connection for multiple myeloma).  The veteran 
entered notice of disagreement with this decision in January 
2000; the RO issued a statement of the case in February 2000; 
and the veteran entered a substantive appeal, on a VA Form 9, 
which was received in March 2000. 

The Board remanded the issue currently on appeal to the RO in 
April 2001 for additional development which included 
obtaining private medical records.  That development has been 
completed and the case has been returned to the Board for the 
current decision.  This case has been advanced on the Board's 
docket due to good cause shown by the veteran.

During the pendency of the appeal, service connection was 
granted for appealed claims of non-service-connection pension 
and special monthly pension because of the need for aid and 
attendance.  As these benefits have been granted, these 
issues are not in appellate status before the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained. 

2.  The evidence of record is sufficient to raise a 
reasonable doubt as to whether the veteran experienced the 
onset of back pain, hip pain, and leg pain in service in 
1990. 

3.  The medical evidence of record is in relative equipoise 
on the question of whether the veteran's current multiple 
myeloma is etiologically related to service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, multiple myeloma was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In the rating decision, statement of the case, supplemental 
statement of the case, and letters to the veteran, the RO 
advised the veteran of what must be demonstrated to establish 
service connection for multiple myeloma.  The Board remanded 
this case in April 2001 in part to obtain additional private 
medical records.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all records or other 
evidence which might be relevant to the veteran's claim, and 
the veteran has not identified any additional treatment 
records or other evidence which has not been obtained.  

The Board finds that the record contains sufficient medical 
evidence to make a decision on the appealed claim, so that 
further examination or medical opinion is not necessary to 
decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(C) (West 
Supp. 2001).  Accordingly, no further notice to the veteran 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  

While the veteran's claim was originally denied as not well 
grounded in November 1999, the October 2001 supplemental 
statement of the case addressed the decision on the merits.  
The rating decision, statement of the case, and supplemental 
statements of the case also advised the veteran of the law 
and regulations regarding service connection and the 
provisions regarding the merit-based application of 
reasonable doubt.  For these reasons, the Board finds that 
the veteran has not been prejudiced by the determination that 
the claim was not well grounded, nor by the Board's current 
decision on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

The veteran contends that service connection is warranted for 
his currently diagnosed multiple myeloma.  He specifically 
contends that in service in 1989 and 1990 he experienced the 
onset of pain of the back, hips, and legs, notwithstanding 
the service medical record entry documentation of his 
complaints.  He contends that various lay statements he 
submitted corroborate his statements regarding the onset of 
pain symptoms toward the end of service.  He further contends 
that the private medical opinion evidence in support of his 
claim provides medical nexus opinion evidence sufficient to 
place the claim in relative equipoise with the unfavorable VA 
medical nexus opinion, so that reasonable doubt should be 
resolved in his favor on the issue of entitlement to service 
connection for multiple myeloma.   

The initial question to be determined in this case is whether 
the veteran incurred an injury or disease in service (the 
veteran separated from service in September 1990).  The 
veteran asserts that toward the end of service he experienced 
pain in the back, buttocks, hips, or legs, to which medical 
opinion relates the onset of plasmocytoma of the left 
ischium, which later developed into multiple myeloma.  This 
question is important because the private medical opinion 
evidence submitted by the veteran relies on this history of 
in-service symptomatology of pain as reported by the veteran 
in rendering medical etiology opinions.  

The evidence of record on the question of in-service 
symptomatology in support of the veteran's claim includes 
service medical records, the veteran's own written 
statements, lay statements from various family members, a lay 
statement from a former fellow service member, and histories 
presented by the veteran during treatment.  Service medical 
records reflect that beginning in September 1989 the veteran 
complained of symptoms which were eventually diagnosed as 
bilateral iliotibial band syndrome.  Service medical records 
also reflect that in July 1990 the veteran reported pain in 
his right lateral knee for the previous four to five months.  
Beginning with his March 1999 Application for Compensation, 
the veteran wrote that he experienced left leg, buttocks, and 
tail bone pain in service in 1990.  

The supportive lay evidence also includes a statement from 
the veteran's former wife dated in May 1999.  This statement 
reflects observation of the veteran beginning in May 1989, 
including the notation that the veteran complained of aching 
legs and low back in late 1989, was limping in May 1990 
following a physical readiness test, and experienced severe 
aching in the low back, hips, and legs on several occasions 
during the next few years after service.  Letters from the 
veteran's mother and father dated in May 1999 are to the 
effect that the veteran told them in June 1995 that he had 
not experienced such pain to the low back, hip, and leg since 
right before he left the military.  A May 1999 letter from a 
former fellow service member reflects that this member 
recalled the veteran complaining of leg aches during service 
in late 1989.  In a May 2001 letter to his U.S. senator, the 
veteran wrote that after service his symptoms kept appearing 
and disappearing until about 1995 or 1996.   

Other medical evidence reflects the veteran's reported in-
service symptoms.  Letters dated in April and May 1999 from 
Ronald Goldberg, M.D., reflect the veteran's report of leg 
weakness and bone discomfort in the pelvic area while in 
service.  A May 1999 letter from McKee Hargrett, D.O., 
reflects the veteran's reported history of somatic pains 
during the last several weeks of service and after service 
separation.  

The evidence of record on the question of in-service 
symptomatology weighing against the veteran's claim includes 
the service medical records, the absence of any evidence of 
recorded complaints of pain after service until 1996, a one 
year history of pain the veteran reported during treatment in 
1996, and inconsistent and differing reporting regarding 
whether he experienced such pain during the period after 
service until about 1995.  Service medical records are 
negative for specific complaints of pain in the back, 
buttocks, or hips; however, they do show complaints regarding 
the legs.  In 1988, the diagnosis was hamstring injury, in 
September 1989, the diagnosis was strain of the left lateral 
collateral ligament.  The service separation examination in 
July 1990 notes complaints of left leg problems or left knee 
pain for four or five months (diagnosed as poor hamstring 
flexibility) and intermittent sharp pains in the right side 
for two months (diagnosed as iliotibial band syndrome).  

Post-service private outpatient treatment records reflect 
that in June 1995 the veteran reported the onset of pain that 
morning.  A December 1996 letter from Mark Scarborough, M.D., 
reflects that the veteran reported at that time a one year 
history of left buttock pain.  A March 1999 letter by David 
Weems, M.D., reflects that, when he first examined the 
veteran in December 1996, the history presented was of 
intermittent pain in the area of the left ischium for 
approximately one year.  In a letter dated in February 2000, 
the veteran reported that he had symptoms while in service 
"and continued having those symptoms after leaving the 
military up until the cancer was discovered."  A May 1999 
letter from McKee Hargrett, D.O., reflects the veteran's 
reported history of somatic pains during the last several 
weeks of service and after service separation, but also 
reported that such symptoms were followed by a remission 
until December 1996.  

After weighing the evidence for and against the question of 
in-service symptomatology of pain, the Board finds that the 
evidence of record is sufficient to raise a reasonable doubt 
as to whether the veteran experienced the onset of back pain, 
hip pain, and leg pain in service in 1990.  The Board has 
considered the service medical record evidence of in-service 
complaints which do not include pain in the back, buttocks, 
or hips; inconsistencies in the veteran's earlier reported 
histories of the first onset of pain in June 1995 versus 
later reported histories of pain near the end of service in 
1990; as well as a history of continued post-service pain 
until 1995 versus a history of pain only in the immediate 
post-service period which went into remission until about 
1995.  Although there is evidence weighing against the 
veteran's assertion of the incurrence of in-service pain 
symptomatology of the back, hip, and leg, the Board finds 
that the evidence weighing in the veteran's favor, including 
lay statements from a fellow service member, ex-wife, and 
parents (as to what the veteran said about service many years 
after service), tends to corroborate the veteran's report of 
in-service pain symptoms.  With regard to the history of 
post-service pain symptoms, Dr. Hargrett wrote that "these 
type of malignancies could be quite desultory with rather 
mystifying exacerbations and remissions."   Therefore, 
resolving reasonable doubt on this question in the veteran's 
favor, the Board finds that the veteran experienced the onset 
of pain in the low back, hips, and legs during service.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102. 

On the medical question of whether the weight of the medical 
evidence demonstrates that the veteran's current disability 
of multiple myeloma is etiologically related to service, 
there is medical opinion evidence of record which weighs in 
favor of the veteran's claim and medical opinion evidence 
which weighs against his claim.  Where, as in this veteran's 
case, there is a difference of medical opinion, the United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[i]t is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to medical opinions, the Court has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an expert 
and a treating physician); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board favoring one medical opinion over another 
is not error); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992) (Board may not ignore the opinion of a treating 
physician, but is free to discount the credibility of that 
statement).  

The medical opinion evidence weighing in favor of the 
veteran's claim includes various private medical opinions 
relating the veteran's multiple myeloma to a reported history 
of in-service symptomatology or which indicate that the date 
of onset was as likely as not during service.  For example, a 
March 1999 letter by David Weems, M.D., reflects the opinion 
that "[i]t is likely [the veteran's plasmacytoma] was there 
for quite some time (years) before he became symptomatic" in 
1995.  This opinion also noted that it was not unusual for 
such a plasmacytoma to transform into a multiple myeloma with 
patients presenting as this veteran did.  In a January 2000 
letter, Dr. Weems offered his opinion that "it is as likely 
as not that [the veteran] had his solitary plasmacytoma for 
some years prior to clinical diagnosis."  Dr. Weems 
submitted medical treatise evidence which shows that multiple 
myeloma has a subclinical phase of several years before 
clinical diagnosis, the first sign of myeloma is usually bone 
pain, especially in the back which may shift to the back, 
ribs, neck, and pelvic areas, and that, in two thirds of the 
cases, multiple myeloma is not originally detected.  As 
further support, the medical treatise evidence submitted by 
Dr. Weems indicates that the median survival of patients with 
solitary plasmacytoma of bone is over 10 years.  Private 
medical opinion evidence in January 2001 also demonstrates 
that the veteran's currently diagnosed multiple myeloma is a 
terminal illness.  

Another supporting medical opinion which supports the 
veteran's claim is found in a May 1999 letter from McKee 
Hargrett, D.O., which reflects the veteran's reported history 
of fixed somatic pains during the last several weeks of 
service and after service separation, including a remission 
of this pain until December 1996 when X-rays revealed a lytic 
lesion in the left ischial tuberosity (bone tumor).  Dr. 
Hargrett opined that, based on the veteran's reported symptom 
complex in service, he could comprehend that the early 
"seeds" of the veteran's malignancy appeared in 1990.  A 
January 2000 letter from Dr. Hargrett indicates that he 
examined the veteran and reviewed letters and opinions from 
Drs. Goldberg and Weems.  Dr. Hargrett felt that these 
opinions constituted overwhelming medical evidence in support 
of the veteran's position that his medical condition was 
service connected.  

A third supporting medical opinion was rendered in a May 1999 
letter from Ronald Goldberg, M.D., which includes the opinion 
that "[p]lasma cytoma can be in one position for a long time 
and most likely the pain [the veteran] had in 1990 would have 
been from the plasma cytoma."  In a January 2000 letter, Dr. 
Goldberg wrote the opinion that it was "likely as not" that 
multiple myeloma/plasmacytosis existed during service and 
"could have been there for several years prior to 
diagnosis."  A June 2001 VA aid and attendance examination 
diagnosed multiple myeloma with chronic pain syndrome.  

The medical opinion evidence weighing against the veteran's 
claim includes a VA medical etiology opinion based on a 
review of the service medical records and claims file and 
review of medical literature, but did not include examination 
of the veteran.  The history did not note the veteran's 
reported complaints of pain prior to service separation in 
1990, but instead relied only on the documented service 
medical record entries to determine in-service 
symptomatology.  The reviewing VA physician offered the 
opinion that the service medical records do not indicate any 
lesions or changes leading to solitary plasmacytoma, with the 
implication that the veteran instead had extramedullary 
plasmacytoma, which has a lower incidence of conversion to 
myeloma.  The review of the literature included studies which 
were interpreted to show that radiation therapy (adjuvant 
chemotherapy) did not affect, and only delayed, the 
conversion of plasmacytoma to multiple myeloma.  

After weighing the evidence of record, the Board finds that 
the medical opinion evidence in favor of the veteran's claim 
is in relative equipoise with the medical opinion evidence 
weighing against his claim on the question of whether his 
current multiple myeloma is etiologically related to service.  
The private medical opinion evidence of record includes 
opinions from three physicians which rely on a history of in-
service pain symptomatology near the end of service which the 
Board has accepted, provides evidence of the subclinical 
nature of multiple myeloma, the occult nature of solitary 
plasmacytoma which later manifests in multiple myeloma, and 
includes affirmative medical nexus opinion evidence relating 
the veteran's multiple myeloma to reported symptomatology in 
service.  While the April 2000 VA medical opinion raises some 
questions regarding the relationship between specific 
symptomatology and the veteran's current multiple myeloma, 
and tends to show a lower incidence of conversion to multiple 
myeloma of the type of plasmacytosis the veteran may have 
had, the Board finds that such medical opinion evidence, 
which obtains a history only from the service medical 
records, does not outweigh the private medical opinions and 
medical treatise evidence presented.  While the studies cited 
show a lower conversion rate, the medical opinion evidence, 
based on reported symptomatology in service, shows that it is 
as likely as not that such conversion to multiple myeloma 
occurred in this veteran's case.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's multiple myeloma was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303; 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159).  

The Board notes that the appealed November 1999 rating 
decision, notice of disagreement, statement of the case, and 
substantive appeal all indicated that service connection for 
pain in the left buttock, hip, and tailbone was a separate 
issue on appeal.  Pain in the left buttock, hip, and 
tailbone, however, is not a disability for VA disability 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (without a diagnosed or identifiable 
underlying disability, pain does not, in and of itself, 
constitute a disability for which service connection may be 
granted).  In this case, the competent medical evidence of 
record has related the veteran's complaints of pain to his 
diagnosed multiple myeloma.  For example, the June 2001 VA 
aid and attendance examination diagnosed multiple myeloma 
with chronic pain syndrome.  Moreover, the pain 
symptomatology the veteran complained of in service and again 
since June 1995 has been determined by the current Board 
decision to be a part of the veteran's service-connected 
multiple myeloma.  As such current pain symptomatology which 
the veteran actually manifests has been 
associated with his service-connected multiple myeloma, 
consideration of the same symptomatology under a different 
diagnosis would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (2001).  


ORDER

Service connection for multiple myeloma is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

